DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "regularly" in claims 7 and 17 is a relative term which renders the claim indefinite.  The term "regularly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of “regularly” are unclear.  For purposes of examination the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ellison (WO99/24214 IDS).
With respect to claim 1, Ellison teaches a braze putty composition comprising a sacrificial binder, a first nickel alloy and a second nickel alloy (tables 2-3; and example 3). 
With respect to claims 2 and 12, Ellison teaches wherein the sacrificial binder comprises an acrylic polymer having a glass transition temperature below about 20.degree. C (examples 1-3; and table II). 
With respect to claims 7 and 17, Ellison teaches wherein the nickel alloys have regularly-shaped particles (example 3). 
With respect to claims 8 and 18, Ellison teaches wherein the nickel alloys are particles and the particles pass through a 325 mesh standard sieve (table III). 
With respect to claims 9 and 19, Ellison teaches wherein the sacrificial binder is present in an amount of 5 to 8 weight percent of the combined weight of the first nickel alloy and the second nickel alloy (table IV; and page 10).
With respect to claim 10, Ellison teaches mixing a principle binder polymer with a solvent at a first speed to dissolve the principle binder polymer and form the sacrificial binder; and 
With respect to claim 11, Ellison teaches a method of repairing a cast part comprising mechanically removing a defect or working a damaged area of a cast part to form a repair area; applying a braze putty to the repair area, wherein the braze putty comprises a sacrificial binder, a first nickel alloy and a second nickel alloy; removing the sacrificial binder and fusing the nickel alloys (page 6; tables II-III; and example 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellison as applied to claims 1 and 11 above, and further in view of Minor et al. (US 2009/0266446A1 IDS) (hereafter Minor).
With respect to claims 3 and 13, Ellison does not teach wherein the first nickel alloy comprises up to about 0.02 wt % of boron and the second nickel alloy comprises boron in an amount no greater than 1.0 wt %. However, Minor teaches wherein the first nickel alloy comprises up to about 0.02 wt % of boron and the second nickel alloy comprises boron in an amount no greater than 1.0 wt % (claims; and tables).

With respect to claims 4 and 14, Minor teaches wherein the first nickel alloy comprises about 4.75 wt %-10.5 wt % of chromium, about 5.5 wt %-6.7 wt % of aluminum, up to about 13 wt % cobalt, about 3.75 wt %-9.0 wt % of tantalum, about 1.3 wt %-2.25 wt % of molybdenum, about 3.0 wt %-6.8 wt % of tungsten, about 2.6 wt %-3.25 wt % of rhenium, up to about 0.02 wt % of boron, about 0.05 wt %-2.0 wt % of hafnium, up to about 0.14 wt % of carbon, up to about 0.35 wt % of zirconium, and a balance of nickel and the second nickel alloy comprises about 21.25 wt %-22.75 wt % of chromium, about 5.7 wt %-6.3 wt % of aluminum, about 11.5 wt %-12.5 wt % of cobalt, about 5.7 wt %-6.3 wt % of silicon, boron in an amount no greater than 1.0 wt % or 0.45 wt %-0.55 wt % of boron as described above, and a balance of nickel (claims; and tables). 
With respect to claims 5 and 15, Minor teaches wherein the first nickel alloy is present in an amount of 20 to 80 weight percent and the second nickel alloy is present in an amount of 20 to 80 weight percent relative to the total amount of the first nickel alloy and the second nickel alloy (paragraphs 19-22; tables; and claims).
With respect to claims 6 and 16, Minor teaches wherein the first nickel alloy is present in an amount of 60 weight percent and the second nickel alloy is present in an amount of 40 weight percent relative to the total amount of the first nickel alloy and the second nickel alloy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735